--------------------------------------------------------------------------------

Exhibit 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”), is made effective as of July 11,
2016 (the “Effective Date”), by and between Covenant Transportation Group, Inc.,
a Nevada corporation (the “Company”), and Herbert J. Schmidt (the “Consultant”).


WHEREAS, the Company desires to retain the services of the Consultant and the
Consultant desires to perform certain services for the Company.


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:
 
1. Services.

 
   1.1 The Consultant will report to the Company’s senior management and will
provide periodic updates to the Company’s Board of Directors (the “Board”).


   1.2 The Consultant agrees to provide various services to the Company from
time to time, which initially may include, without limitation, the following:


1.2.1 Review the performance of the Company’s business lines, particularly
Southern Refrigerated Transport, Inc. (“SRT”), and the operational capabilities
in support of those business lines, against the Company’s strategy and
financial, operational, and other performance indicators;


1.2.2 Review the Company’s programs and strategy for operations functions;


1.2.3 Review the adequacy and effectiveness of the Company’s operations policies
and practices, and the policies and practices adopted in complying with all
applicable laws and industry best practices;


1.2.4 Review senior management performance in the area of operations,
particularly SRT;


1.2.5 Review initiatives for enhancing cost efficiency, improving operational
performance, and developing operating plans;


1.2.6 Review reports from the Company’s management, including management of SRT,
regarding performance with respect to operations matters; and


1.2.7 Review and make recommendations to management and the Board on major
strategies and other subjects relating to (i) operating initiatives, (ii) SRT
performance, and (iii) measurement and tracking systems important to successful
operations.

--------------------------------------------------------------------------------



    1.3 Such services will be provided in a timely and professional manner at
times and locations reasonably agreed to by the Company and the Consultant.


2. Compensation.


   2.1 Consulting Fee. The Consultant shall be compensated in accordance with
the compensation structure set forth on Schedule 1 attached hereto.


   2.2 Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable and customary expenses properly incurred or paid by the
Consultant in connection with, or related to, the performance of services under
this Agreement.  These expenses will include hotel or short term rental and
transportation expenses in Texarkana, Arkansas, Chattanooga, Tennessee, and any
other Company location the Consultant visits.  The Consultant shall submit to
the Company itemized statements on a routine basis together with receipts of all
such expenses incurred. The Company shall pay such expenses directly or shall
pay to the Consultant amounts shown on each such statement consistent with the
Company’s normal expense reimbursement practices.


   2.3 Benefits. The Consultant shall not be entitled to any benefits, coverage,
or privileges, including, without limitation, social security, unemployment,
medical, or pension payments, made available to employees of the Company.


   2.4 Taxes. No income tax or payroll tax of any kind shall be withheld or paid
by the Company on behalf of the Consultant for any payment under this Agreement.
The Consultant agrees to be responsible for all taxes and similar payments
arising out of any of Consultant’s activities contemplated by this Agreement,
including, without limitation, federal, state, and local income tax, social
security tax (FICA), self-employment taxes, unemployment insurance taxes, and
all other taxes, fees, and withholding. The Company shall not be obligated to
pay to the Consultant any amounts hereunder until the Consultant shall provide
to the Company the Consultant’s federal tax identification number and any other
necessary information required by the Company to comply with applicable tax and
other laws.


3. Term and Termination.


The term of this Agreement shall begin on the Effective Date, and shall continue
for a period of six months thereafter (the “Initial Term”); provided, however,
that, this Agreement may be earlier terminated by either party upon thirty days’
written notice to the other party.  Following the Initial Term, this Agreement
may be renewed for successive one-month terms (each, a “Renewal Term”) upon the
mutual agreement of the Company and Consultant.  The Initial Term and any
Renewal Terms are collectively referred to as the “Term.”


4. Cooperation.


The Consultant shall use the Consultant’s best efforts in the performance of the
Consultant’s obligations under this Agreement.  The Company shall provide such
access to its information and property as may be reasonably required to permit
the Consultant to perform the Consultant’s obligations under this Agreement.
2

--------------------------------------------------------------------------------

 
5. Proprietary Information.


   5.1 For purposes of this Agreement, “Proprietary Information” means any and
all information, data, and knowledge (whether in oral, written, graphic,
electronic, machine-readable, or other form) of the Company or its subsidiaries
that has been or is disclosed, provided, or made available to the Consultant in
connection with or relating to his engagement hereunder, including, without
limitation, any such information relating to (i) the know-how, marketing, and
financial activities of the Company or its subsidiaries, (ii) the products and
services of the Company or its subsidiaries, (iii) the costs, sources of supply,
financial performance, and strategic plans of the Company or its subsidiaries,
(iv) the identity and needs of the customers of the Company or its subsidiaries,
and (v) the other persons or entities with whom the Company or its subsidiaries
have business relationships, including, but not limited to, employees and
independent contractors of the Company or its subsidiaries, and the nature and
substance of those relationships.  Notwithstanding the foregoing, Proprietary
Information shall not include any information that was already known to the
Consultant at the time of disclosure or was obtained by the Consultant from a
third party not bound by a duty of confidentiality.


   5.2 The Consultant acknowledges that the Consultant’s relationship with the
Company is one of high trust and confidence and that in the course of providing
service to the Company the Consultant may have had and will have access to and
contact with Proprietary Information. The Consultant agrees that the Consultant
will not, during the Term or at any time thereafter, disclose to others, or use
for the Consultant’s benefit or the benefit of others, any Proprietary
Information.


6. Independent Contractor Status.


The Consultant and the Company understand and intend that the Consultant shall
perform all services under this Agreement as an independent contractor and not
as an employee or partner of the Company. The manner of and means by which the
Consultant executes and performs the Consultant’s obligations hereunder are to
be determined by the Consultant in the Consultant’s reasonable discretion.


7. Counterparts.


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original, but all of which together will constitute one and
the same instrument.  Facsimile or electronic counterparts will be effective.


8. Entire Agreement.


This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement; provided, that this Agreement
shall not supersede or otherwise impact the terms of Consultant’s engagement by
the Company as a member of the Board and any committee thereof.


3

--------------------------------------------------------------------------------

9.   Amendment.


This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Consultant.


10. Assignment.


This Agreement is personal to the Consultant and may not be assigned by the
Consultant. This Agreement may be assigned by the Company to (a) any affiliate
of the Company without the consent of the Consultant and (b) any other party
with the consent of the Consultant, which consent shall not be unreasonably
withheld.


11. Waiver.


No delay or omission by the Company in exercising any right under this Agreement
shall operate as a waiver of that or any other right. A waiver or consent given
by the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.


12. Severability.


In the event that any provision of this Agreement shall be invalid, illegal, or
otherwise unenforceable, the validity, legality, and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.


[Signature Page Follows]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above set forth.


COMPANY:
 
CONSULTANT:
       
Covenant Transportation Group, Inc.
                                 
By:
/s/ David R. Parker    
/s/ Herbert J. Schmidt 
Name:
David R. Parker
 
Name:
Herbert J. Schmidt
Title:
Chairman and Chief Executive Officer
     

 
[Signature Page to Consulting Agreement]

--------------------------------------------------------------------------------

Schedule 1


COMPENSATION


The Consultant shall be compensated in the amount of $18,333.33 per month for
the Term of this Agreement, payable in monthly installments of $18,333.33 in
arrears on the last day of each month during the Term, and prorated for any
partial month.


Back to Form 10-Q [form10q.htm]

 